DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 14, 21 and 32 are cancelled.  
Claims 1-2, 4-13, 15-20, 22-31 and 33-36 are pending.

Allowable Subject Matter
Claims 1-2, 4-13, 15-20, 22-31 and 33-36 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed since there is no prior teaches Optical apparatus, comprising: a Fresnel lens, comprising an electro-optical medium and electrodes configured to apply varying electrical potentials across the electro-optical medium so as to adjust focal properties of the Fresnel lens by defining an array of refractive bands bordered by abrupt phase steps of a height selected so as to focus light in different, first and second wavelength ranges from an object plane toward an image plane with a modulation transfer function (MTF) in excess of a predefined threshold, while focusing light in a third wavelength range, intermediate the first and second wavelength ranges, with MTF less than the predefined threshold; and a display configured to generate, at the object plane of the Fresnel lens, an image including first and second pixel colors within the first and second wavelength ranges, respectively.

Claims 2, 4-6 are allowed since they depend on the allowed claim 1.

Claim 9 is allowed since there is no prior teaches Optical apparatus, comprising: a Fresnel lens, comprising an array of refractive bands bordered by abrupt phase steps of a height selected so as to focus light in different, first and second wavelength ranges from an object plane toward an image plane with a modulation transfer function (MTF) in excess of a predefined threshold, while focusing light in a third wavelength range, intermediate the first and second wavelength ranges, with MTF less than the predefined threshold; and a display configured to generate, at the object plane of the Fresnel lens, an image including first and second pixel colors within the first and second wavelength ranges, respectively, wherein the height of the phase steps is selected so that the Fresnel lens further focuses light in a fourth wavelength range with MTF in excess of the predefined threshold, wherein the fourth wavelength range is separated from the first and second wavelength ranges by another range with MTF less than the predefined threshold, and wherein the image generated by the display comprises a third pixel color within the fourth wavelength range.

Claim 10 is allowed since there is no prior teaches Optical apparatus, comprising: a Fresnel lens, comprising an electro-optical medium and electrodes configured to apply varying electrical potentials across the electro-optical medium so as to adjust focal properties of the Fresnel lens by defining an array of refractive bands bordered by abrupt phase steps of a height selected so as to focus light in different, first and second 

Claims 11-13, 15-18 are allowed since they depend on the allowed claim 10.

Claim 19 is allowed since there is no prior teaches an optical method, comprising: providing an electro-optical medium and electrodes configured to apply varying electrical potentials across the electro-optical medium; driving the electrodes to define a Fresnel lens, comprising an array of refractive bands bordered by abrupt phase steps of a height selected so as to focus light in different, first and second wavelength ranges from an object plane toward an image plane with a modulation transfer function (MTF) in excess of a predefined threshold, while focusing light in a third wavelength range, intermediate the first and second wavelength ranges, with MTF less than the predefined threshold; and generating, at the object plane of the Fresnel lens, an image including first and second pixel colors within the first and second wavelength ranges, respectively.

Claims 20, 22-27 are allowed since they depend on the allowed claim 19.

Claim 28 is allowed since there is no prior teaches an optical method, comprising: providing an electro-optical medium and electrodes configured to apply varying electrical potentials across the electro-optical medium;driving the electrodes to define a Fresnel lens, comprising an array of refractive bands bordered by abrupt phase steps of a height selected so as to focus light in different, first and second wavelength ranges from an object plane toward an image plane with a modulation transfer function (MTF) in excess of a predefined threshold, while focusing light in a third wavelength range, intermediate the first and second wavelength ranges, with MTF less than the predefined threshold; and interposing between the object plane and the image plane a multi-band filter having first and second passbands, which overlap respectively with the first and second wavelength ranges, and a stopband intermediate the first and second passbands, overlapping with the third wavelength range.

Claims 29-31, 33-36 are allowed since they depend on the allowed claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871